In a proceeding to settle the final account of the committee of a deceased incompetent person, the committee (who also acted as his own attorney), appeals from so much of a final order of the Supreme Court, Kings County, entered November 1, 1962, settling the account, as: (1) limited his attorney’s fee to $250 for the legal services rendered by him in the proceeding; and (2) denied his application for an additional allowance of compensation, pursuant to section 1376 of the Civil Practice Act, “for services rendered by him [as committee] in excess of those ordinarily rendered by an executor or administrator.” Order modified on the facts by increasing to $750 the attorney’s fee to appellant for the legal services rendered by him, and by modifying accordingly the sixth decretal paragraph of the order. As so modified, order, insofar as appealed from, affirmed, without costs. Findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, under all the circumstances here, the allowance made by the Special Term for the legal services rendered was inadequate to the extent indicated. Ughetta, Acting P. J., Kleinfeld, Christ, Brennau and Hopkins, JJ., concur.